Citation Nr: 0814831	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from August 1943 to February 
1946 and from April 1946 to April 1954.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran's claim was denied by the Board in August 2006.  
He appealed to the Court of Appeals for Veterans Claims 
(Court).  In a November 2007 Memorandum Decision, the Court 
vacated the Board's August 2006 decision and remanded for 
further proceedings consistent with the decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has prostate cancer as the result 
of exposure to ionizing radiation in service.  Specifically, 
he has stated that he served offshore Japan aboard the USS 
Clay soon after the atomic bombs were dropped in Hiroshima 
and Nagasaki.  

In the November 2007 Memorandum Decision, the Court noted 
that the veteran's service personnel records verify that he 
served aboard the USS Clay from January through October 1945.  
It also observed that the Secretary conceded that VA had 
failed to comply with its duty to assist the appellant 
because it did not seek ship's logs for the USS Clay.  

The Court also pointed out that the veteran's service medical 
records indicated treatment for a painful mass in the left 
scrotum, a diagnosis of varicocele, and surgical correction.  
It noted the Secretary's concession that remand was required 
because the Board failed to consider and discuss the evidence 
revealing abnormalities of the genitourinary system during 
service.  

In light of the above discussion, further development is 
necessary in this case.  Accordingly, the case is REMANDED 
for the following action:

1.  Contact the appropriate agency and 
request deck logs for the USS Clay for 
the period from January through October 
1945.  Those records, as well as all 
correspondence pertaining to this 
request, should be associated with the 
record.

2.  Schedule the veteran for a VA 
genitourinary examination to determine 
the nature, extent, and etiology of his 
prostate cancer.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case. 

Based on the examination and a review of 
the claims file, the examiner should 
specifically state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's prostate cancer is 
etiologically related to his service.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  Following completion of the requested 
development, review the claims folder to 
ensure that all development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  When the above development has been 
completed, readjudicate the issues on 
appeal.  If the benefit sought on appeal 
remains denied, issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



